      Case: 3:18-cv-00759-slc Document #: 50-1 Filed: 07/11/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


KATY PACZKOWSKI,
individually and on behalf of
all others similarly situated,

            Plaintiff,                             Case No.:       18-cv-759-slc

      v.

MY CHOICE FAMILY CARE, INC.,

            Defendant.


   [PROPOSED] ORDER TO ALLOW SUBMISSION OF CONSENT FORM
           AFTER EXPIRATION OF DEADLINE TO DO SO


      Having considered the Stipulation of the Parties and for good cause shown,

the Court ORDERS that the Consent Form of Ora de Cordova is considered timely

and may be filed with the Court. Defendant is not agreeing to extend the deadline

for the submission of Consent Forms by any other individual, nor is Defendant

waiving its right to object to any other untimely Consent Forms.

                                      SO ORDERED, BY THE COURT



Dated:____________________________ __________________________________________
                                   Stephen L. Crocker
                                   Magistrate Judge
